Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00213-CV

                               IN THE INTEREST OF A.J.R., a Child

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014EM501263
                           The Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 22, 2015

DISMISSED FOR WANT OF JURISDICTION

           Appellant, who is pro se, appeals a trial court order in a suit affecting the parent-child

relationship that was signed August 11, 2014. Appellant did not timely file a motion that would

have extended the appellate timetable. See TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). Thus,

the notice of appeal was due September 10, 2014, or a motion for extension of time to file the

notice of appeal was due fifteen days later on September 25, 2014. See TEX. R. APP. P. 26.1, 26.3.

Appellant did not file a timely notice of appeal or a motion for extension of time to file the notice

of appeal. However, on April 10, 2015, appellant filed a notice of appeal.

           A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Rule 26.1 of the Texas Rules of Appellate

Procedure, but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for
                                                                                     04-15-00213-CV


extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 615 (1997) (construing predecessor

to Rule 26). But “once the period for granting a motion for extension of time under Rule [26.3]

has passed, a party can no longer invoke the appellate court’s jurisdiction.” Id.

        On June 4, 2015, we ordered appellant to file, on or before, July 6, 2015, a response

showing cause why this appeal should not be dismissed for lack of jurisdiction. We advised

appellant that if he failed to satisfactorily respond within the time provided, the appeal would be

dismissed. See TEX. R. APP. P. 42.3(a), (c). Appellant did not timely file a response.

        Appellant’s notice of appeal was untimely, and the period for granting appellant an

extension of time to file his notice passed before he ultimately filed his notice of appeal in April

2015. Accordingly, appellant cannot invoke our jurisdiction, and we dismiss the appeal for want

of jurisdiction.


                                                  PER CURIAM




                                                -2-